                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF TENNESSEE

                                       NASHVILLE DIVISION


In re ENVISION HEALTHCARE         )              Civil Action No. 3:17-cv-01112
CORPORATION SECURITIES LITIGATION )              (Consolidated with Case Nos.
                                  )              3:17-cv-01323 and 3:17-cv-01397)
                                  )
This Document Relates To:         )              CLASS ACTION
                                  )
       ALL ACTIONS.               )              Honorable William L. Campbell, Jr.
                                  )


                          JOINT STATUS REPORT REGARDING DISCOVERY




Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 1 of 20 PageID #: 4832
                                                  TABLE OF CONTENTS

                                                                                                                                       Page

I.        PLAINTIFFS’ STATEMENT OF DISCOVERY STATUS ...............................................1

          A.        Status of Plaintiffs’ Responses to Defendants’ Discovery ......................................1

          B.        Disputes Concerning Defendants’ Responses to Plaintiffs’ Discovery ...................2

                    1.         Document Custodians ..................................................................................2

                    2.         Plaintiffs’ First Set of Interrogatories to Defendants ...................................6

                               a.         Interrogatory No. 1...........................................................................6

                               b.         Interrogatory No. 2...........................................................................7

                               c.         Interrogatory No. 3...........................................................................9

                    3.         Search Terms ...............................................................................................9

II.       DEFENDANTS’ STATEMENT OF DISCOVERY STATUS .........................................11

          A.        Search Terms .........................................................................................................12

          B.        Custodians ..............................................................................................................12

          C.        Interrogatories ........................................................................................................13

          D.        Discovery of Plaintiffs’ Information......................................................................13




                                                                   -i-
Cases\4839-7465-0049.v1-6/25/20
     Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 2 of 20 PageID #: 4833
          Lead Plaintiffs Laborers Pension Trust Fund for Northern California, LIUNA National

(Industrial) Fund, and LIUNA Staff & Affiliates Pension Fund (“Plaintiffs”), and defendant Envision

Healthcare Corporation (“Envision” or the “Company”) and the Individual Defendants 1

(collectively, “Defendants”), each of whom individually is referred to herein as a “Party,” and

collectively, the “Parties,” by and through their undersigned counsel, respectfully submit this Joint

Status Report outlining the status of discovery and any known or anticipated discovery disputes in

advance of the Court’s June 29, 2020 Discovery Status Conference.

I.        PLAINTIFFS’ STATEMENT OF DISCOVERY STATUS

          A.        Status of Plaintiffs’ Responses to Defendants’ Discovery

          Defendants have propounded 64 (and in one case, 63) separate document requests on each of

the three Lead Plaintiffs and two named plaintiffs. 2 Plaintiffs provided responses and objections to

Defendants’ requests, and have met and conferred with Defendants numerous times by both

telephone and through written correspondence. Plaintiffs have been producing documents on a

rolling basis since May 15, 2020, and are on track to substantially complete their production by the

July 31, 2020 deadline.

          On June 23, 2020, Plaintiffs provided Defendants with a letter detailing Plaintiffs’ positions

with respect to Defendants’ Requests for Production of Documents. Additionally, the Parties have

negotiated the search terms to be used, and the custodial files to be searched, to collect documents

responsive to Defendants’ document requests. Plaintiffs do not believe there are any issues in

1
   As used herein, the term “Individual Defendants” refers to Defendants William A. Sanger,
Randel G. Owen, Craig A. Wilson, Todd G. Zimmerman, Carol J. Burt, Mark V. Mactas,
Leonard M. Riggs, Jr., Richard J. Schnall, James D. Shelton, Michael L. Smith, Ronald A. Williams,
Christopher A. Holden, Claire M. Gulmi, Kevin D. Eastridge, Thomas G. Cigarran, James A. Deal,
John T. Gawaluck, Steven I. Geringer, Henry D. Herr, Joey A. Jacobs, Kevin P. Lavender,
Cynthia S. Miller and John W. Popp, Jr.
2
   The two named plaintiffs in this action are United Food and Commercial Workers Union Local
655 Food Employers Joint Pension Fund and Central Laborers’ Pension Fund.

                                                  -1-
Cases\4839-7465-0049.v1-6/25/20
     Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 3 of 20 PageID #: 4834
dispute relating to Defendants’ document requests or to the custodians and search terms to be used to

search Plaintiffs’ documents.

          Defendants have also propounded seven (and in one case, eight) separate interrogatories on

each of the five plaintiffs. Plaintiffs provided responses and objections to these interrogatories, and

have been meeting and conferring by phone and letters regarding those responses. By letter dated

June 23, 2020, Plaintiffs informed Defendants that they intend to amend their interrogatory

responses and specified the manner in which they would amend them. Plaintiffs do not believe there

are any issues in dispute related to Defendants’ interrogatories, but will continue to meet and confer

with Defendants if they believe any outstanding issues remain.

          B.        Disputes Concerning Defendants’ Responses to Plaintiffs’ Discovery

          There are three issues concerning Plaintiffs’ discovery requests to Defendants that are in

dispute: (1) the proper scope and number of document custodians for Defendants to search;

(2) Defendants’ responses to Plaintiffs’ First Set of Interrogatories; and (3) certain additional search

terms proposed by Plaintiffs. Plaintiffs believe that the Parties have exhausted their conferral efforts

on the custodians issue and interrogatory responses, and that these issues are ripe for motion practice

and/or judicial resolution at the June 29, 2020 Discovery Status Conference. As to the proposed

search terms, Plaintiffs believe that the Parties should be able to resolve the majority of their

disagreements through continued conferral efforts – but there are several points of contention that

are at (or may soon lead to) an impasse and require judicial resolution.

                    1.        Document Custodians

          Following the exchange of numerous correspondence (on April 24, April 30, May 19, June 4,

and June 22, 2020) and several telephonic conferences (on May 6 and June 1, 2020), the Parties

continue to hold fundamentally different positions on the proper scope and number of document

custodians for Defendants to search in this case. To date, Defendants have agreed to search the

                                                    -2-
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 4 of 20 PageID #: 4835
custodial files of 41 individuals. Plaintiffs, on the other hand, believe that Defendants should search

the custodial files of an additional 70 individuals.

          As the Court and the Parties acknowledged at the March 2020 case management conference,

“this is a big case with a lot of moving parts.” See March 12, 2020 Hearing Transcript at 14:10-12.

There are 23 Individual Defendants, a 45-month Class Period, and 40 depositions allotted to

Plaintiffs. Moreover, the corporate defendant in this case underwent a merger mid-Class Period, and

employed approximately 70,000 employees and contractors in various divisions located throughout

the country during the Class Period. Thus, when Defendants included only 34 custodians in their

initial ESI search proposal in late March 2020 – 16 of whom were Envision outside directors, and

only 11 of whom were non-defendants – Plaintiffs repeatedly informed Defendants that they needed

“more information on Defendants’ ESI sources and organizational structure before search terms and

custodians c[ould] be finalized.” See ECF No. 173 at 2. 3

          After repeated requests, on April 21, 2020, Defendants produced two organizational charts

for the 2016-2017 time period that allowed Plaintiffs to partially evaluate Defendants’ initial

custodian list. Those charts – which only represented half of the February 2014 through October

2017 Class Period – revealed that Defendants’ custodian proposal was inadequate on its face. For

instance, Defendants’ initial proposal only included three custodians from the entire EmCare

division that is the subject of the instant litigation. As a result of these evident inadequacies, on

April 24, 2020, Plaintiffs proposed that Defendants search an additional 54 custodians whose job

titles and reporting structure indicated that their custodial files would likely contain relevant




3
    Plaintiffs were especially concerned with the adequacy of Defendants’ initial custodian proposal
given Defendants’ representation to Plaintiffs in June 2019 that they had preserved “the native data
and documents for over 70 individual custodians.”

                                                 -3-
Cases\4839-7465-0049.v1-6/25/20
    Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 5 of 20 PageID #: 4836
materials. On May 13, 2020, however, Defendants agreed to add only seven additional custodians –

bringing the total number of custodians to 41.

          While Defendants failed to provide any additional organizational charts for the first half of

the Class Period, Plaintiffs’ independent investigation identified several additional individuals who

held relevant positions during that earlier time period. Plaintiffs supplemented their proposed

custodian list on May 19, 2020 to include these additional individuals and insisted that, given the

Parties’ fundamentally different views on the number of custodians, the matter be raised with the

Court. Defendants responded that they did “not believe the parties are [at] an impasse.” Indeed, on

the Parties’ June 1, 2020 telephonic conference, Defendants stated that they were willing to consider

adding additional custodians, and requested that Plaintiffs provide a revised custodian list that set

forth the bases for Plaintiffs’ belief that their proposed custodians would contain responsive

documents. Plaintiffs did precisely that on June 4, 2020, organizing their (now 70) 4 proposed

custodians into the following eight categories:

          •         Senior Executives. Defendants’ current custodian list omits several high-level
                    executives who are undoubtedly in possession of responsive documents – including
                    Envision’s Chief Medical Officer, the President of EmCare, the Senior Vice
                    President of Government Relations, and the Chief of Special Projects. These four
                    individuals all reported directly to the Individual Defendants, and by nature of their
                    positions (which have been corroborated by internal documents), were involved in
                    out-of-network billing, an issue at the heart of this case.

          •         Division-Level Management. Nor have Defendants agreed to search the custodial
                    files of any individuals who were responsible for managing each of EmCare’s
                    various divisions. As Defendants recently stated, however, “Envision negotiates
                    thousands of regional contracts with insurers.” Indeed, Defendants’ own documents
                    indicate that the decision to enter into a contract “non-par” (i.e., out-of-network) with
                    a hospital or insurer was made at the division level, and that any complaint arising
                    from balance billing or out-of-network fees also arose at the division level. Yet
                    Defendants have omitted this entire level of Envision’s reporting structure from their


4
   As Defendants began producing a substantial number of documents at the end of May,
Defendants’ internal documents both corroborated the relevance of Plaintiffs’ proposed custodians
and identified additional individuals who held similar positions earlier in the Class Period.

                                                      -4-
Cases\4839-7465-0049.v1-6/25/20
    Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 6 of 20 PageID #: 4837
                    agreed-upon custodians. For this reason, Plaintiffs identified 24 individuals who
                    served as divisional CEOs, COOs, or vice presidents during the Class Period.

          •         Reimbursement Technologies Inc. Documents produced to date demonstrate that
                    Envision’s internal billing subsidiary, Reimbursement Technologies Inc. (“RTI”),
                    was involved in every level of Envision’s out-of-network billing operation – i.e.,
                    forecasting, contract negotiations, collections, customer complaints, and opposing
                    out-of-network billing legislation. But Defendants have only included a single
                    individual from this critical subsidiary. Plaintiffs identified ten RTI employees who
                    they believe are in possession of such highly relevant information.

          •         Communications/Public Relations. Plaintiffs identified four individuals who held
                    the positions of Chief Marketing Officer and Director of Communications during the
                    Class Period. These individuals were involved in monitoring and responding to
                    various media inquiries and news stories regarding out-of-network billing – including
                    the July 2017 New York Times article that served as a corrective disclosure in this
                    case – and in drafting materials for investor presentations.

          •         Government Affairs. Plaintiffs’ proposed custodian list identifies five individuals
                    who appear to have worked with lobbyist and advocacy groups to oppose balance
                    billing and out-of-network-related legislation.

          •         Finance. Plaintiffs’ custodian list identifies Envision’s former Chief Accounting
                    Officer and seven other individuals who appear to have been involved in the
                    preparation and dissemination of important financial information to senior
                    management. Several of these individuals also appear to have been involved in the
                    drafting of SEC filings and press releases regarding Envision’s financial results.

          •         Business Development/Contracting. The two primary allegations in this case
                    directly implicate Envision’s contracts with hospitals and insurers. As such,
                    Plaintiffs identified ten individuals that appear to have been involved with either:
                    (1) the development and execution of such contracts; or (2) mergers and acquisitions,
                    so as to have been involved in the diligence and execution of the AmSurg merger.

          •         Compliance. Lastly, Plaintiffs identified four individuals from Envision’s
                    Compliance department, who are tasked with monitoring, investigating, and
                    preventing violations of Envision’s Code of Business Conduct.

          Defendants provided their response to this proposal on June 22, 2020, refusing to add a single

additional custodian identified by Plaintiffs. In short, while Defendants claim that they “remain

willing to continue to meet and confer regarding custodians,” their actions have shown that will not

add additional custodians absent Court intervention. Defendants should be ordered to do so.




                                                    -5-
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 7 of 20 PageID #: 4838
                    2.        Plaintiffs’ First Set of Interrogatories to Defendants

          Following several rounds of correspondence (on April 10, April 24, May 4, June 4, and

June 22, 2020) and multiple telephonic conferences (on May 6 and June 1, 2020) on the issue, the

Parties have reached an impasse regarding Defendants’ responses to the following three

interrogatories:

          Interrogatory No. 1: For fiscal years 2013 through 2017, identify the percentage of
          bills from EmCare emergency room providers that were billed out-of-network in
          each fiscal year.

          Interrogatory No. 2: Identify EmCare’s total out-of-network revenue by quarters
          and year for fiscal years 201[3] through 2017.

          Interrogatory No. 3: For fiscal years 2013 through 2017, identify the top 25
          hospitals from which EmCare derived the largest out-of-network revenues.

                              a.     Interrogatory No. 1

          Defendants have not provided a substantive response to Interrogatory No. 1. Instead,

Defendants’ response invokes Federal Rule of Civil Procedure 33(d) and cites a Bates range of

letters addressed to the Senate Committee on Homeland Security and Government Affairs (“Senate

Committee”) in response to their investigation into Envision’s out-of-network billing practices. On

April 10, 2020, Plaintiffs informed Defendants that they deemed this invocation of Rule 33(d) to be

an incomplete and evasive answer, as: (1) the answer to this interrogatory is more easily ascertained

by Defendants; and (2) none of the documents cited by Defendants contained a responsive answer. 5




5
   By the plain language of Federal Rule of Civil Procedure 33(d), “a party may use that rule to
answer interrogatories only when three requirements are met”:
          (1) the answer to the interrogatory may be determined from the business records[;]
          (2) the burden of deriving or ascertaining the answer is substantially the same for the
          party serving the interrogatory as for the party responding to the interrogatory; and,
          (3) the specification is in sufficient detail to permit the interrogating party to identify,
          as readily as the responding party could, the records from which the answer may be
          ascertained.

                                                     -6-
Cases\4839-7465-0049.v1-6/25/20
    Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 8 of 20 PageID #: 4839
Following the Parties’ conferrals, Defendants now claim that they are investigating “whether it is

possible to provide Plaintiffs with further information responsive to Interrogatory No[]. 1.”

          But Defendants’ cited materials and correspondence on this issue already reveal that

Envision can readily generate this information. For instance, the Senate Committee materials that

Defendants cite show that the Senate Committee requested nearly identical information from

Envision in their September 2017 letter that initiated the inquiry – i.e., the “percentage of emergency

department visits delivered by EmCare physicians to privately insured patients were billed as out-of-

network.” And in their October 2017 response, Envision was able to provide for the January 2013 to

October 2017 time period: (1) the total number of billable patient encounters; and (2) the total

number of billable patient encounters with out-of-network, privately insured patients.             All

Defendants have to do to answer Interrogatory No. 1 is use this same report or data set to generate

the same information for each fiscal year from 2013 through 2017. Yet despite repeated requests

from Plaintiffs, Defendants have refused to explain why they cannot do so.

                              b.   Interrogatory No. 2

          Nor have Defendants issued a substantive response to Interrogatory No. 2 – instead invoking

Rule 33(d) to refer to unspecified documents “to be produced in this action” at some future

unspecified date. As with Interrogatory No. 1, Plaintiffs informed Defendants in April that they

deemed this invocation of Rule 33(d) to be an incomplete and evasive answer, as: (1) the answer to

this interrogatory is more easily ascertained by Defendants; and (2) Defendants failed to identify any

actual documents in their response. 6 Following the Parties’ conferrals, Defendants now claim that



Johnson Marcraft, Inc. v. W. Sur. Co., No. 3:15-cv-01482, 2016 U.S. Dist. LEXIS 88695, at *5
(M.D. Tenn. July 8, 2016).
6
    See Johnson Marcraft, 2016 U.S. Dist. LEXIS 88695, at *6 (“When relying on Rule 33(d), the
responding party must ‘precisely specif[y] for each interrogatory . . . the actual documents where
information will be found.’”) (citation omitted and emphasis in original); Columbia Falls Aluminum

                                                  -7-
Cases\4839-7465-0049.v1-6/25/20
    Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 9 of 20 PageID #: 4840
they are continuing to investigate “whether it is possible to provide Plaintiffs with further

information” responsive to this interrogatory, but that “Envision does not track out-of-network

revenue on a dollar or percentage basis.” That is, Defendants assert that they would need to “review

every patient bill in the class period” to “provide accurate out-of-network revenue on a pure dollar

basis.” Again, these claims are undermined by Defendants’ very own documents, and by public

statements that Defendants issued throughout the Class Period.

          For instance, the same October 2017 letter referenced above that identified the total number

of billable out-of-network patient encounters also confirms that Envision’s financial systems are able

to aggregate amounts billed to patients. And when the Senate Committee later requested in

September 2018 that Envision provide yearly revenues from its out-of-network services – which is

the precise subject of Interrogatory No. 2 – Envision did not claim that it lacked the capability to

calculate such data. Rather, Defendants claimed that, based on the information they had previously

provided to the Senate Committee, providing out-of-network revenues could reveal proprietary

information to competitors.

          In addition, Defendants issued various public statements throughout the Class Period that

quantified Envision’s out-of-network revenue (in both percentage and absolute terms). See ECF No.

88, ¶¶164-169. And documents produced to date similarly evidence Defendants’ ability to calculate

commercial out-of-network revenues. Defendants have failed to explain how they were able to

quantify these revenues during the Class Period, but are purportedly unable to do so now.




Co., LLC v. Atl. Richfield Co., No. CV 18-131-M-DWM, 2019 U.S. Dist. LEXIS 142162, at *8 (D.
Mont. Aug. 21, 2019) (““[R]eference to documents [defendants] eventually plan[] to provide (but
ha[ve] not yet produced) . . . fails to give [plaintiffs] ‘a reasonable opportunity to examine and audit’
those records as required” by Fed. R. Civ. P. 33(d)(2).).

                                                  -8-
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 10 of 20 PageID #: 4841
                              c.    Interrogatory No. 3

          On June 5, 2020, Defendants issued an amended response to Interrogatory No. 3 that

identified the “top 25 hospitals from which EmCare derived the largest revenue for fiscal years 2013

through 2017.” Plaintiffs’ interrogatory, however, asks Defendants to “identify the top 25 hospitals

from which EmCare derived the largest out-of-network revenues” for fiscal years 2013 through

2017. As with Interrogatory No. 2 discussed above, Defendants have failed to credibly explain their

purported inability to track revenues on an out-of-network basis.

                    3.        Search Terms

          After the exchange of multiple proposals (on April 20, April 30, May 19, May 29, June 4,

and June 9, 2020) and several telephonic conferences (on May 6 and June 1, 2020), the Parties have

made significant progress on the additional search terms proposed by Plaintiffs that were not

included in Defendants’ initial search methodology. Currently, however, the Parties remain in

disagreement over ten search terms.

          Defendants first provided Plaintiffs with a hit report on Plaintiffs’ proposed search terms on

June 8, 2020, and provided their most-recent position on these terms on June 22, 2020. Plaintiffs

responded with a renewed proposal on June 24, 2020 designed to address Defendants’ concerns with

the high hit-count volumes on the 10 disputed terms. Plaintiffs are hopeful that the Parties can

continue to resolve their differences on these terms through continued negotiations. There are three

particular search terms, however, that deserve special mention.

          First, there is one search term that is currently ripe for adjudication and that Defendants

should be ordered to run immediately – the term “nonpar OR non-par.” Upon review of

Defendants’ first substantial email production (issued on May 26, 2020), Plaintiffs learned that

Envision employees internally referred to the Company’s out-of-network status with an insurer as

“nonpar” or “non-par” – i.e., non-participating with the insurer network. Given Defendants’

                                                   -9-
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 11 of 20 PageID #: 4842
omission of this key term from their initial search methodology, Plaintiffs added “nonpar OR non-

par” to their June 4, 2020 search term proposal. On June 22, 2020, however, Defendants stated that

they were unwilling to run this as a standalone term, as the “unique hit count with families is more

than 14,000 documents.” This number of hits is not unduly burdensome on its face, and is not

surprising given that out-of-network billing (and the terms the Company used internally to refer to it)

are at the center of this case. Moreover, the fact that there are 14,000 unique documents that hit on

synonyms for “out-of-network” only serves to evidence that Defendants’ current search term

methodology is deficient and is omitting relevant documents. Lastly, Plaintiffs are perplexed as to

why Defendants refuse to run this highly relevant term as a stand-alone, when they have agreed to

run other similarly standalone terms related to Envision’s out-of-network billing, such as “OON,”

“balance bill*,” and “surprise bill*.” Defendants should be ordered to run this term.

          In addition, the Parties continue to go back and forth on two search terms – “bb” and “dd”7 –

that Plaintiffs crafted to capture documents responsive to Plaintiffs’ Request for Production No. 28

(Individual Defendants’ transactions in Envision securities) and Plaintiffs’ Request for Production

No. 29 (Individual Defendants’ executive compensation), respectively, without progress. While

Defendants have stated that they are willing to produce documents responsive to these requests, they

have continually rejected Plaintiffs’ proposed terms without offering a single counter-proposal.

Indeed, Defendants failed to include any search terms in their initial search methodology that would



7
    Search term “bb” is: ((stock) w/5 (purchase* OR buy OR bought OR sell OR sale OR sold OR
transact*)) AND (Sanger OR Owen OR Wilson OR Zimmerman OR Burt OR Mactas OR Riggs OR
Schnall OR Shelton OR Smith OR Williams OR Holden OR Gulmi OR Eastridge OR Cigarran OR
Deal OR Gawaluck OR Geringer OR Herr OR Jacobs OR Lavender OR Miller OR Popp). Search
term “dd” is: ((Will* w/3 Sanger*) OR (Rand* w/3 Owen*) OR (Craig w/3 Wilson*) OR (Todd w/3
Zimmerman*) OR (Chris* w/3 Holden*) OR (Claire w/3 Gulmi*) OR (Kevin w/3 Eastridge*))
AND (compensation OR salary OR bonus OR severance OR termination OR (performance review))
BUT NOT ((Annual Report) OR (Quarterly Report) OR 10-K OR 10-Q OR S-1 OR S-4 OR 424B4
OR (Proxy Statement) OR (Registration Statement) OR Prospectus OR 14A OR 8-K).

                                                 - 10 -
Cases\4839-7465-0049.v1-6/25/20
    Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 12 of 20 PageID #: 4843
capture documents responsive to these requests. Plaintiffs are hopeful that their new revisions to

these terms can address Defendants’ stated concerns with the volume of returned documents, but

Defendants’ reticence to include or propose any search terms on insider stock transactions or

executive compensation for the Individual Defendants leads Plaintiffs to believe that the Parties are

close to reaching an impasse on this issue.

II.       DEFENDANTS’ STATEMENT OF DISCOVERY STATUS

          Since the Joint Report Relating to Status of ESI Protocol filed on March 27, 2020, the parties

have made significant progress and are working collaboratively together in negotiating and resolving

a broad array of issues including document requests, interrogatories, search terms, custodians,

requests for priority production, and AO 174-1 disclosures. The parties met and conferred on six

total occasions and have exchanged a substantial volume of correspondence on discovery issues.

Those efforts remain ongoing and are aimed at resolving all outstanding disputes before the July 31,

2020 substantial completion deadline.

          Despite the challenges for Envision during this difficult time, this case is a priority for

Defendants. Defendants immediately produced the priority documents Plaintiffs identified during

the Initial Case Management Conference—namely, the McCaskill Congressional correspondence

and organizational charts—and have now produced approximately 40,000 responsive documents

(over 205,000 pages) on a rolling basis well ahead of the July 31st substantial completion deadline

and are continuing to produce additional documents on a regular basis. For several months,

Defendants have had a dedicated team of 30 attorneys reviewing documents potentially responsive to

Plaintiffs’ requests. To date, this team has completed first level review of nearly 300,000 documents

with the goal of substantially completing custodial document production by the Court’s July 31

deadline. The parties reached compromise on all 52 document requests served by Plaintiffs. As

submitted to the Court, Envision agreed to 46 unique search term strings, 18 Envision custodians and

                                                  - 11 -
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 13 of 20 PageID #: 4844
16 individual outside director defendant custodians in the Agreed Document Production Protocol

filed with this Court on April 22, 2020. Since then, through the parties’ collaborative discussions,

Defendants have agreed to run an additional 36 unique search term strings and seven additional

custodians, which added over 200,000 additional documents to Defendants’ first level review.

Defendants continue to work expeditiously through any other sources of potentially responsive

materials.

          Additionally, Plaintiffs have indicated that the overwhelming majority of documents relevant

to Plaintiffs’ transactions in Envision and/or AmSurg stock are in the possession of third-party

investment advisors and consultants. To that end, Defendants have served eleven subpoenas on

these entities and are working to gather this information from the various respondents.

          The following discovery issues are still being negotiated, and are not ripe for the Court’s

consideration.

          A.        Search Terms

          Ten search terms remain in dispute. Defendants are testing amendments to those terms,

which were proposed by Plaintiffs on June 24, so we can determine if there are potential

compromises on these terms. No other search term disputes remain outstanding.

          B.        Custodians

          Besides the 25 Envision custodians and 16 individual outside director defendant custodians

already being searched and reviewed, Plaintiffs have requested a further 70 additional custodians

citing only the general roles listed for these custodians in certain organizational charts produced by

Defendants. Defendants worked diligently at the outset of this process to identify the appropriate

custodians likely to have information responsive to the remaining allegations in accord with

Administrative Order 174-1; and added additional custodians both on their own based on document

review and in response to supported requests from Plaintiffs. Parties are in the best position to target

                                                 - 12 -
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 14 of 20 PageID #: 4845
custodians who are the most appropriate sources of relevant information. Defendants have done this.

Given that Defendants believe that the custodians being searched and reviewed cover the relevant

and potentially responsive materials, it is premature to add custodians as requested by Plaintiffs at

this time. Rather than add additional custodians at this point, it is far more efficient and appropriate

for Plaintiffs to review the many documents produced by Defendants to identify any potential gaps

so the parties can have a productive meet and confer. Defendants will continue to add any

custodians based on their own review should they identify any gaps during the review process and

factual development.

          C.        Interrogatories

          The parties have resolved several issues relating to Plaintiffs’ interrogatories directed to

Defendants; however, regarding several interrogatories, the parties are still working through certain

issues. Namely, Plaintiffs requested information about out of network revenue and the percentage of

bills issued out of network. As Defendants have shared with Plaintiffs, Envision does not track

revenue on an “out-of-network” versus “in-network” basis—no database or report contains the exact

information Plaintiffs are seeking. Rather, to provide what Plaintiffs are seeking, Envision would

need to create new documents that do not already exist. While Defendants are not required to do

that, as stated in our June 22 letter to Plaintiffs, we are investigating whether it is possible to provide

certain responsive data in categories Envision does track. As with other discovery issues, it is

Defendants’ goal to resolve this issue through the meet and confer process.

          D.        Discovery of Plaintiffs’ Information

          While Defendants have worked expeditiously towards responding to discovery requests,

Plaintiffs have lagged behind Defendants in responding to the same. To illustrate, despite taking the

position that only a handful of individual custodians (Fund Administrators) possess potentially

responsive documents and need to be searched, Plaintiffs have only recently agreed on certain search

                                                  - 13 -
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 15 of 20 PageID #: 4846
terms and, as of the date of the Parties’ last meet and confer, indicated that they had neither collected

nor searched for emails for these few custodians. Once Plaintiffs collect and search this data,

Defendants have indicated that we are willing and available to discuss modifications to any disputed

search terms. Given that a party is in the best position to evaluate custodians possessing responsive

information, Defendants will review both the non-party productions and Defendants’ own

productions prior to raising any issues relating to Plaintiffs’ proposed custodians, which is the

process Defendants have suggested relating to their own productions. Additionally, Plaintiffs have

failed to provide Defendants with meaningful interrogatory responses although they have recently

agreed to supplement. We are continuing to meet and confer with Plaintiffs on these matters and

hope to resolve them without the Court’s assistance.

DATED: June 25, 2020                              ROBBINS GELLER RUDMAN & DOWD LLP
                                                  DARREN J. ROBBINS
                                                  SPENCER A. BURKHOLZ
                                                  JESSICA T. SHINNEFIELD
                                                  ERIC I. NIEHAUS
                                                  CHRISTOPHER D. STEWART
                                                  J. MARCO JANOSKI GRAY
                                                  ALEXI H. PFEFFER-GILLETT


                                                                s/ Jessica T. Shinnefield
                                                              JESSICA T. SHINNEFIELD

                                                  655 West Broadway, Suite 1900
                                                  San Diego, CA 92101
                                                  Telephone: 619/231-1058
                                                  619/231-7423 (fax)




                                                 - 14 -
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 16 of 20 PageID #: 4847
                                      ROBBINS GELLER RUDMAN & DOWD LLP
                                      CHRISTOPHER M. WOOD, #032977
                                      CHRISTOPHER H. LYONS, #034853
                                      414 Union Street, Suite 900
                                      Nashville, TN 37219
                                      Telephone: 615/244-2203
                                      615/252-3798 (fax)

                                      Lead Counsel for Plaintiff

                                      BARRETT JOHNSTON MARTIN
                                        & GARRISON, LLC
                                      JERRY E. MARTIN, #20193
                                      Bank of America Plaza
                                      414 Union Street, Suite 900
                                      Nashville, TN 37219
                                      Telephone: 615/244-2202
                                      615/252-3798 (fax)

                                      Local Counsel

DATED: June 25, 2020                  BASS BERRY & SIMS PLC
                                      BRITT K. LATHAM, #23149
                                      W. BRANTLEY PHILLIPS, JR., #18844
                                      KATHRYN HANNEN WALKER, #20794
                                      JOSEPH B. CRACE, JR., #27753


                                                     s/ Britt K. Latham
                                                    BRITT K. LATHAM

                                      150 Third Avenue South, Suite 2800
                                      Nashville, TN 37201
                                      Telephone: 615/742-6200
                                      615/742-6293 (fax)
                                      blatham@bassberry.com
                                      bphillips@bassberry.com
                                      kwalker@bassberry.com
                                      jcrace@bassberry.com

                                      Attorneys for Defendants Envision Healthcare
                                      Corporation and the Individual Defendants




                                     - 15 -
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 17 of 20 PageID #: 4848
                                      SIMPSON THACHER & BARTLETT LLP
                                      PETER E. KAZANOFF
                                      CRAIG S. WALDMAN
                                      425 Lexington Avenue
                                      New York, NY 10017
                                      (212) 455-3525
                                      pkazanoff@stblaw.com
                                      cwaldman@stblaw.com

                                      Attorneys for Defendant Envision Healthcare
                                      Corporation




                                     - 16 -
Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 18 of 20 PageID #: 4849
                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020, the foregoing was filed electronically with the Clerk of
the Court to be served by operation of the Court’s electronic filing system upon the following:

J. Alexander Hood II                                  Patrick V. Dahlstrom
Jeremy A. Lieberman                                   Pomerantz LLP
Pomerantz LLP                                         10 S. LaSalle Street, Suite 3505
600 Third Avenue, 20th Floor                          Chicago, IL 60603
New York, NY 10016                                    (312) 377-1181
(212) 661-1100                                        pdahlstrom@pomlaw.com
ahood@pomlaw.com
jalieberman@pomlaw.com

Paul Kent Bramlett                                    Kenneth S. Byrd
Robert P. Bramlett                                    Mark P. Chalos
Bramlett Law Offices                                  Lieff, Cabraser, Heimann & Bernstein LLP
P O Box 150734                                        222 2nd Avenue South, Suite 1640
Nashville, TN 37215                                   Nashville, TN 37201
(615) 248-2828                                        (615) 313-9000
pknashlaw@aol.com                                     kbyrd@lchb.com
robert@bramlettlawoffices.com                         mchalos@lchb.com

John T. Long                                          Jonathan L. Bobbitt
Cavanagh & O’Hara                                     McWherter Scott Bobbitt
2319 West Jefferson Street                            341 Cool Springs Blvd., Suite 230
Springfield, IL 62702                                 Franklin, TN 37067
(217) 544-1771                                        (615) 354-1144
johnlong@cavanagh-ohara.com                           jonathan@msb.law

John S. Hicks                                         Elliot Greenfield
Baker, Donelson, Bearman, Caldwell &                  Shannon Rose Selden
Berkowitz PC                                          Debevoise & Plimpton
211 Commerce Street, Suite 800                        919 Third Avenue
Nashville, TN 37201                                   New York, NY 10022
(615) 726-5600                                        (212) 909-6772
jhicks@bakerdonelson.com                              egreenfield@debevoise.com
                                                      srselden@debevoise.com

James A. Holifield, Jr.                               James Gerard Stranch IV
Holifield Janich Rachal & Associates                  Branstetter, Stranch & Jennings PLLC
PLLC                                                  The Freedom Center
11907 Kingston Pike, Suite 201                        223 Rosa L. Parks Avenue, Suite 200
Knoxville, TN 37934                                   Nashville, TN 37203
(865) 566-0115                                        (615) 254-8801
aholifield@holifieldlaw.com                           gerards@bsjfirm.com




Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 19 of 20 PageID #: 4850
Gregory F. Coleman                        Christopher M. Wood
Lisa A. White                             Christopher H. Lyons
Greg Coleman Law PC                       Robbins Geller Rudman & Dowd LLP
First Tennessee Plaza                     414 Union Street, Suite 900
800 South Gay Street, Suite 1100          Nashville, TN 37219
Knoxville, TN 37929                       (615) 244-2203
(865) 247-0080                            cwood@rgrdlaw.com
greg@gregcolemanlaw.com                   clyons@rgrdlaw.com
lisa@gregcolemanlaw.com

Britt K. Latham                           Peter E. Kazanoff
W. Brantley Phillips, Jr.                 Craig S. Waldman
Joseph B. Crace, Jr.                      Simpson Thacher & Bartlett LLP
Kathryn Hannen Walker                     425 Lexington Avenue
Bass Berry & Sims PLC                     New York, NY 10017
150 Third Avenue South, Suite 2800        (212) 455-3525
Nashville, TN 37201                       pkazanoff@stblaw.com
(615) 742-6200                            cwaldman@stblaw.com
blatham@bassberry.com
bphillips@bassberry.com
jcrace@bassberry.com
kwalker@bassberry.com

Jerry E. Martin
Barrett Johnston Martin & Garrison LLC
Bank of America Plaza
414 Union Street, Suite 900
Nashville, TN 37219
(615) 244-2202
jmartin@barrettjohnston.com


                                         s/ Jessica T. Shinnefield
                                         JESSICA T. SHINNEFIELD




Cases\4839-7465-0049.v1-6/25/20
  Case 3:17-cv-01112 Document 184 Filed 06/25/20 Page 20 of 20 PageID #: 4851
